Citation Nr: 0326864	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-06 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability evaluation greater than 
60 percent for nonunion of the left humerus, with a history 
of osteomyelitis.

2.  Entitlement to a disability rating greater than 
30 percent for a healed fracture of L2 with deformity and 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



REMAND

On November 7, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

	1.  Please obtain the veteran's 
complete clinical records from the VA 
Medical Center in Denver, Colorado 
since January 1998.

2.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
orthopedic examination to determine the 
nature and extent of the 
service-connected nonunion of his left 
humerus, with a history of 
osteomyelitis, as well as the nature 
and extent of his service-connected 
healed fracture of L2 with deformity 
and degenerative disc disease.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent orthopedic pathology of 
the veteran's left shoulder and low 
back found on examination should be 
noted in the report of the evaluation.

In particular, with respect to the 
service-connected nonunion of the 
veteran's left humerus, with a history 
of osteomyelitis, the examiner should 
discuss whether the veteran has an 
actual loss of the head of his left 
humerus (e.g., a flail shoulder) and, 
if so, to what extent.  In addition, 
the examiner should specifically state 
whether the veteran has subacute, 
acute, or chronic osteomyelitis.  
Specifically, the examiner should 
discuss the frequency and location(s) 
of episodes of active infection in the 
last five years as well as any 
pathology associated with active 
infections in the past five years 
(including any discharging sinus, 
definite involucrum or sequestrum, 
constitutional symptoms, intractability 
and debility, anemia, and amyloid liver 
changes).  Further, the examiner should 
discuss the presence, or absence, of 
ankylosis; the ranges of motion of the 
veteran's left shoulder; as well as the 
extent of any pain and tenderness 
associated with the service-connected 
left shoulder disability (to include a 
discussion of whether the veteran's 
left shoulder exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability as well as 
an opinion as to the degree to which 
the veteran's left shoulder pain could 
significantly limit his functional 
ability during flare-ups or on repeated 
use over a period of time).

Moreover, the examiner should express 
an opinion as to whether the veteran 
has lost the use of his left hand as a 
result of his service-connected left 
shoulder disability.  Loss of use of 
the hand constitutes no effective 
remaining function other than that 
which would be equally well served by 
an amputation stump at the site of 
election below the elbow with the use 
of a suitable prosthetic appliance.  
The determination should be made on the 
basis of the actual remaining function 
(e.g., whether the acts of grasping, 
manipulation, etc. could be 
accomplished equally well by an 
amputation stump with prosthesis).  
See, 38 C.F.R. § 3.350(a)(2) (2002).

With respect to the veteran's 
service-connected healed fracture of L2 
with deformity and degenerative disc 
disease, the examiner should discuss 
the presence, or absence, of cord 
involvement; abnormal mobility 
requiring the need for a neck brace or 
jury mast; the need to remain in bed or 
to use long leg braces; muscle spasm; 
and demonstrable deformity of the 
vertebral body.  Further, the examiner 
should provide the ranges of motion of 
the veteran's lumbar spine as well as 
the extent of any pain and tenderness 
associated with the service-connected 
low back disability (to include a 
discussion of whether the veteran's 
lumbar spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability as well as 
an opinion as to the degree to which 
the veteran's low back pain could 
significantly limit his functional 
ability during flare-ups or on repeated 
use over a period of time).

3.  In addition, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
neurological examination to determine 
the nature and extent of the 
service-connected healed fracture of L2 
with deformity and degenerative disc 
disease.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
x-rays, should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent neurological pathology of 
the veteran's low back found on 
examination should be noted in the 
report of the evaluation.

Specifically, the examiner should 
discuss the frequency and severity of 
the veteran's recurring intervertebral 
disc syndrome attacks as well as the 
nature and extent of intermittent 
relief.  In discussing the severity of 
any such attacks, the examiner should 
illuminate on the presence or absence 
of the following 
symptomatology:  persistent symptoms 
compatible with sciatic neuropathy, 
characteristic pain, and demonstrable 
muscle spasm; absent ankle jerk; or 
other neurological findings appropriate 
to the site of the diseased disc.  The 
examiner is specifically asked to 
provide a discussion of frequency of 
any incapacitating episodes of 
intervertebral disc syndrome (e.g., 
periods of acute signs and symptoms due 
to intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a physician) 
in the past 12 months.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN	
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





